 AMERICAN FEDERATION OF TELEVISION & RADIO ARTISTS 2972The evidence does not establish a violation of the Act in any particular byWhite Front Stores, Inc3.By reason of the fact that no charge was filed or served upon Esgro Central Inc ,no finding of unfair labor practice is made as to that corporation and no order isrecommended against it.4.Esgro Valley Inc. and Esgro Central Inc. are employers within the meaning ofSection 2(2) of the Act.5.Retail Clerks International Association, Local No. 777, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.6Retail Clerks Union, Local 770, is a labor organization within the meaning ofSection 2(5) of the Act and is the successor to Retail Clerks International Associ-ation, Local No. 777, AFL-CIO.7By causing an employer to discharge Herbert Rivkin in violation of Section8(a)(3) of the Act on February 23, 1960, Retail Clerks #777 has violated Section8(b)(2) and 8(b)(1)(A) of the Act8.By discharging Herbert Rivkin on June 10, 1960, Respondent Esgro Valley Inc.has violated Section 8(a)(1) and (4) of the Act.9.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication ]AmericanFederationof Television and Radio Artists,AFL-CIO'and L.B.Wilson,Inc. (Radio Station WCKY)CincinnatiLocal,American Federation of Television and Radio,Artists,AFL-CIOandL.B.Wilson,Inc., (Radio StationWCKY).Cases Nos. 9-CC-131 and 9-CC-132. January 15, 1962ORDER DENYING MOTIONOn October 31, 1961, the Board issued a Supplemental Decision andAmended Order (133 NLRB 1736), pursuant to remand of theUnited States Court of Appeals for the Sixth Circuit (285 F. 2d 902).On November 16, 1961, the Charging Party filed a motion for re-consideration.On November 27, 1961, the Respondents filed amemorandum in opposition.The motion for reconsideration argues principally that the Boardexceeded the scope of the court remand, and the Supplemental De-cision was therefore void and without effect on the original Decisionand Order (125 NLRB 786).More particularly, the argument isthat the court remand only authorized the Board to make findings offact upon the evidence exclusive of the testimony of witnesses Thorn-burgh and Sheppard, and did not authorize the Board to modify itsoriginal decision.We find merit in the Respondents' argument, in opposition, thatthe court remand necessarily included authority for the Board torender it new decision based upon its findings of fact.The Board having duly considered the matter,IT Is HEREBY ORDERED that the Charging Party's Motion for Re-consideration be, and it hereby is, denied.135 NLRB No. 27.